Citation Nr: 0821823	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for epilepsy.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.

3.  Entitlement to a compensable initial rating for bilateral 
pes planus with residuals of stress fractures.

4.  Entitlement to an initial rating in excess of 10 percent 
for neurocardiogenic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2001 through May 
2003.  This matter is on appeal from the Muskogee, Oklahoma 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a May 2006 Travel Board hearing 
before the undersigned Veterans' Law Judge.


FINDINGS OF FACT

1.  During the entire period on appeal, the veteran's 
epilepsy was productive of, at most, an average of 5 to 10 
minor seizures per week.

2.  During the entire period on appeal, the veteran's 
degenerative joint disease of the lumbar spine resulted in no 
symptoms of ankylosis, limitation of motion, muscle spasm, 
intervertebral disc syndrome (IVDS), or neurological 
abnormalities are attributed to the veteran's service-
connected back disability.

3.  During the entire period on appeal, the veteran's 
bilateral pes planus with residuals of stress fractures was 
productive of only mild symptoms, including some pain and 
weakness.

4.  During the entire period on appeal, the veteran's 
neurocardiogenic syndrome was not productive of more than 
occasional lightheadedness and dizziness and in the past two 
years the veteran has notably gone without any episodes of 
neurocardiogenic syndrome or presyncope.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
epilepsy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a 
;Diagnostic Code (DC) 8914 (2007).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003-5010, 5289, 5292, 5293, 5295 
(2002); DCs 5237, 5242, 5243 (2007).

3.  The criteria for a compensable rating for bilateral pes 
planus with residuals of stress fractures have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a; DC 5276 (2007).

4.  The criteria for a rating in excess of 10 percent for 
neurocardiogenic syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.104; DC 7020 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in he was 
afforded a formal VA examination.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Claims for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

Epilepsy

The veteran is currently rated as 40 percent disabled under 
38 C.F.R. § 4.124a DC 8914 for psychomotor epilepsy.  All 
epilepsies are rated under the General Rating Formula for 
Major and Minor Epileptic Seizures.  A 60 percent disability 
rating under this formula would necessitate findings of an 
average of at least 1 major seizure in 4 months over the last 
year, or 9-10 minor seizures per week.

Here, the veteran's VA treatment records indicate ongoing 
treatment for a variety of conditions, including seizure 
activity.  No frequency parameters are outlined except for 
that elicited from the veteran at the September 2004 and May 
2007 VA examination.  In September 2004, the veteran reported 
that he had an average of two attacks per month and he 
described a lesser type of seizure occurring as often as once 
every other week.  In the examiner's opinion, each type of 
seizure described by the veteran was considered to be a minor 
seizure.  Later, in May 2007, the veteran reported a greater 
frequency of minor seizures at an average of 20 to 40 minor 
seizures per month.  Once again no instances of major 
seizures were reported and a lack of such seizures is 
confirmed by the lack of treatment for major seizures in the 
VA treatment records.

The 20 to 40 minor seizures per month translate to an average 
of 5 to 10 minor seizures per week.  This level of seizure 
frequency more nearly approximates the criteria for the 40 
percent rating, at which the veteran is currently rated, as 
that requires, with regards to minor seizures alone, 
"averaging at least 5 to 8 minor seizures weekly" rather 
than an average of 9 to 10 per week as outlined by the higher 
rating.  As the veteran has not been shown to have reported, 
nor been treated for 9 to 10 minor seizures per week but 
rather closer to the lower level of at least 5 to 8, and no 
major seizures have been documented either in the veteran's 
own reports or his treatment records, a higher rating for 
epilepsy is not warranted at this time.

Degenerative Joint Disease of the Lumbar Spine

The veteran is currently rated as 10 percent disabled. The 
Board notes that prior to  this appeal, the applicable rating 
criteria for intervertebral disc syndrome (IVDS), 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  As these amendments 
were made prior to the veteran's claim in February 2003, they 
are not for consideration here.  Further, the remaining 
spinal regulations were amended in September 2003, while this 
appeal was pending and both the old and new regulations with 
regards to these changes will be considered.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter 
designate the regulations in effect prior to the respective 
changes as the pre-amended regulations and the subsequent 
regulations as the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 10 percent for his back disability, under the 
pre-amended regulations, the evidence must show any of the 
following as a symptom of his service-connected back 
disability:

?	favorable ankylosis of the lumbar spine (40 percent 
under DC 5289);
?	moderate limitation of motion of the lumbar spine (20 
percent under DC 5292);
?	moderate IVDS with recurrent attacks (20 percent 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for epilepsy.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.

3.  Entitlement to a compensable initial rating for bilateral 
pes planus with residuals of stress fractures.

4.  Entitlement to an initial rating in excess of 10 percent 
for neurocardiogenic syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2001 through May 
2003.  This matter is on appeal from the Muskogee, Oklahoma 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a May 2006 Travel Board hearing 
before the undersigned Veterans' Law Judge.


FINDINGS OF FACT

1.  During the entire period on appeal, the veteran's 
epilepsy was productive of, at most, an average of 5 to 10 
minor seizures per week.

2.  During the entire period on appeal, the veteran's 
degenerative joint disease of the lumbar spine resulted in no 
symptoms of ankylosis, limitation of motion, muscle spasm, 
intervertebral disc syndrome (IVDS), or neurological 
abnormalities are attributed to the veteran's service-
connected back disability.

3.  During the entire period on appeal, the veteran's 
bilateral pes planus with residuals of stress fractures was 
productive of only mild symptoms, including some pain and 
weakness.

4.  During the entire period on appeal, the veteran's 
neurocardiogenic syndrome was not productive of more than 
occasional lightheadedness and dizziness and in the past two 
years the veteran has notably gone without any episodes of 
neurocardiogenic syndrome or presyncope.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
epilepsy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a 
;Diagnostic Code (DC) 8914 (2007).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, 4.71a, DCs 5003-5010, 5289, 5292, 5293, 5295 
(2002); DCs 5237, 5242, 5243 (2007).

3.  The criteria for a compensable rating for bilateral pes 
planus with residuals of stress fractures have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a; DC 5276 (2007).

4.  The criteria for a rating in excess of 10 percent for 
neurocardiogenic syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.104; DC 7020 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in he was 
afforded a formal VA examination.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Claims for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

Epilepsy

The veteran is currently rated as 40 percent disabled under 
38 C.F.R. § 4.124a DC 8914 for psychomotor epilepsy.  All 
epilepsies are rated under the General Rating Formula for 
Major and Minor Epileptic Seizures.  A 60 percent disability 
rating under this formula would necessitate findings of an 
average of at least 1 major seizure in 4 months over the last 
year, or 9-10 minor seizures per week.

Here, the veteran's VA treatment records indicate ongoing 
treatment for a variety of conditions, including seizure 
activity.  No frequency parameters are outlined except for 
that elicited from the veteran at the September 2004 and May 
2007 VA examination.  In September 2004, the veteran reported 
that he had an average of two attacks per month and he 
described a lesser type of seizure occurring as often as once 
every other week.  In the examiner's opinion, each type of 
seizure described by the veteran was considered to be a minor 
seizure.  Later, in May 2007, the veteran reported a greater 
frequency of minor seizures at an average of 20 to 40 minor 
seizures per month.  Once again no instances of major 
seizures were reported and a lack of such seizures is 
confirmed by the lack of treatment for major seizures in the 
VA treatment records.

The 20 to 40 minor seizures per month translate to an average 
of 5 to 10 minor seizures per week.  This level of seizure 
frequency more nearly approximates the criteria for the 40 
percent rating, at which the veteran is currently rated, as 
that requires, with regards to minor seizures alone, 
"averaging at least 5 to 8 minor seizures weekly" rather 
than an average of 9 to 10 per week as outlined by the higher 
rating.  As the veteran has not been shown to have reported, 
nor been treated for 9 to 10 minor seizures per week but 
rather closer to the lower level of at least 5 to 8, and no 
major seizures have been documented either in the veteran's 
own reports or his treatment records, a higher rating for 
epilepsy is not warranted at this time.

Degenerative Joint Disease of the Lumbar Spine

The veteran is currently rated as 10 percent disabled. The 
Board notes that prior to  this appeal, the applicable rating 
criteria for intervertebral disc syndrome (IVDS), 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  As these amendments 
were made prior to the veteran's claim in February 2003, they 
are not for consideration here.  Further, the remaining 
spinal regulations were amended in September 2003, while this 
appeal was pending and both the old and new regulations with 
regards to these changes will be considered.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter 
designate the regulations in effect prior to the respective 
changes as the pre-amended regulations and the subsequent 
regulations as the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 10 percent for his back disability, under the 
pre-amended regulations, the evidence must show any of the 
following as a symptom of his service-connected back 
disability:

?	favorable ankylosis of the lumbar spine (40 percent 
under DC 5289);
?	moderate limitation of motion of the lumbar spine (20 
percent under DC 5292);
?	moderate IVDS with recurrent attacks (20 percent 
under DC 5293);
?	lumbosacral sprain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent under DC 
5295);

OR, under the amended spine and disc regulations, a 20 
percent rating will be assigned for the following:

?	forward flexion of the thoracolumbar spine between 30 
and 60 degrees (DC 5237, 5242 under the General 
Rating Formula);  
?	combined range of motion of the thoracolumbar spine 
not greater than 120 degrees (DC 5237, 5242 under the 
General Rating Formula);
?	muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(DC 5237, 5242 under the General Rating Formula); or,
?	IVDS resulting in incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (DC 5243);

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to IVDS that required bedrest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).  However, in this case, the veteran has 
displayed no neurologic disabilities as related to his low 
back disability.

Effective from September 2003, the diagnostic criteria for 
IVDS was renumbered from DC 5293 to DC 5243.  The regulations 
remained the same in effect; however, there was some minor 
re-phrasing.  In this respect, DC 5243 provided the 
following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

The veteran's back was examined first at the February 2003 VA 
examination.  At that time, the veteran complained of 
numbness in the L3-L4 region when his legs were raised during 
the straight leg lift exam bilaterally.  The veteran showed 
no signs of radiation of pain on movement and no muscle spasm 
or tenderness and no signs of radiculopathy.  Range of motion 
was measured as 95 degrees of flexion, 35 degrees of 
extension, 40 degrees of lateral flexion bilaterally, and 30 
degrees of rotation bilaterally.  No fatigue, lack of 
endurance of incoordination was noted and no ankylosis was 
evidence during the exam.  The veteran was diagnosed as 
having mild degenerative joint disease in the lumbar spine 
upon x-rays indicating such a condition.

The veteran's back was again examined at the May 2007 VA 
examination.  At that time, the veteran was noted to have 
tenderness over the mid lumbar spine but no muscle spasms.  
Range of motion was measured as 0 to 85 degrees of forward 
flexion, with pain at 50 degrees; 0 to 30 degrees of 
extension with pain at 25 degrees; left lateral flexion from 
0 to 20 degrees with pain at 20 degrees; right lateral 
flexion from 0 to 25 degrees with pain at 25 degrees; left 
lateral rotation from 0 to 20 degrees with pain at 20 degrees 
and right lateral rotation from 0 to 25 degrees with pain at 
25 degrees.  Upon repetition, a 5 degrees worsening of 
flexion was noted and the remainder of the range of motion 
was unaffected.  The veteran at this time displayed negative 
straight leg raises bilaterally.  The veteran reported having 
flare-ups of pain 3 to 4 times per month however the examiner 
did not comment on additional limitation of motion during 
those periods as she stated it would be resorting to mere 
speculation to find more than the 5 degrees difference in 
flexion during these flare-ups.

With regards to the old regulations, for the entire period on 
appeal the veteran's lumbar spine displayed no ankylosis of 
any kind nor any muscle spasm or loss of lateral spine 
motion.  During the entire period on appeal, limitation of 
motion was such that would not be considered to be a moderate 
disability as it was not so far from what is considered to be 
normal range of motion of the lumbar spine (see 38 C.F.R. 
§ Plate V which indicates normal range of motion of the 
thoracolumbar spine to include 90 degrees of flexion, 30 
degrees of extension, 30 degrees of bilateral lateral 
flexion, and 30 degrees of bilateral rotation).  Rather, at 
the February 2003 VA examination, the veteran's spine was 
measured as having range of motion of 95 degrees of flexion, 
35 degrees of extension, 40 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  Each of 
these measurements is greater than or equal to what is 
considered to be normal range of motion thereby not 
indicating any limitation of motion whatsoever.  
Additionally, range of motion measurements taken at the 
second VA examination conducted in May 2007 indicated that 
the veteran's low back disability had resulted in range of 
motion that was only slightly less than normal, with 0 to 85 
degrees of forward flexion, with pain at 50 degrees; 0 to 30 
degrees of extension with pain at 25 degrees; left lateral 
flexion from 0 to 20 degrees with pain at 20 degrees; right 
lateral flexion from 0 to 25 degrees with pain at 25 degrees; 
left lateral rotation from 0 to 20 degrees with pain at 20 
degrees and right lateral rotation from 0 to 25 degrees with 
pain at 25 degrees.  As a result of the foregoing, a higher 
rating based on the criteria set forth in the old regulations 
is not more nearly approximated by the symptoms of lumbar 
spine disability displayed by the veteran during any of the 
period on appeal.

Fort the period on appeal since the new regulations were 
implemented, the veteran displayed no instances of muscle 
spasm or guarding and reported nor was diagnosed as having 
any incapacitating episodes.  Limitation of motion during 
this period was not so severe as to limit forward flexion 
between 30 and 60 degrees but rather was measured to 85 
degrees with pain beginning at 50 degrees at the May 2007 VA 
examination and combined range of motion was greater than 
120 degrees.  As a result of the foregoing, a higher rating 
based on the criteria set forth in the new regulations for 
the period on appeal affected by those regulations, is not 
warranted as the symptoms of lumbar spine disability 
displayed by the veteran, to include any neurological 
manifestations, did not more nearly approximate the criteria 
contained in those diagnostic codes.

Bilateral Pes Planus

The veteran is currently rated as noncompensably disabled for 
pes planus under 38 C.F.R. § 4.71a DC 5276.  A 10 percent 
rating is warranted where the veteran displays moderate 
symptoms of pes planus either unilaterally or bilaterally 
including the weight bearing line being over or medial to the 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use.  Additionally, with regards to rating 
criteria for the foot, DC 5284 allows for a 10 percent 
disability rating where a moderate foot injury is shown.

The veteran's feet were examined at the February 2003 VA 
examination.  At that time, the veteran reported having no 
symptoms at rest but when he is standing or walking for 
prolonged periods of time, he reported pain, weakness, 
stiffness, swelling, and fatigue.  He stated that this did 
not affect his work but did render him unable to walk for 
long distances.  Upon physical examination, his feet showed 
no abnormal signs of weight bearing and no diagnosis was made 
as the examiner stated that he believed the condition had 
resolved.

Later, at the May 2007 VA examination, the veteran's feet 
were again noted to show no joint deformity, deviation, 
inflammation, or discoloration.  There were no calluses noted 
and no fungal infection.  Achilles alignment was noted to be 
within normal limits and there was no pain on manipulation.  
The examiner did note pes planus with and without 
weightbearing but stated that he had normal range of motion 
despite tenderness over both feet along the plantar surface 
of the arches.  The examiner concluded that there was no 
evidence of abnormal weightbearing present but still 
diagnosed the veteran as having bilateral pes planus with 
healed stress fractures and symptoms consistent with plantar 
fasciitis.

While the veteran has displayed some disability on physical 
examination and complains of pain and weakness on continued 
use, the symptoms of foot disability do not more nearly 
approximate a higher rating under the DC for pes planus as no 
abnormal weight bearing has been shown.  However, the pain 
described by the veteran upon walking and the pain of the 
plantar fasciitis shown upon examination that are not 
indicated to be relieved by shoe or arch support, do warrant 
a 10 percent rating for a moderate foot injury under DC 5284.

No higher rating is warranted; however, as a higher rating 
under DC 5284 would require a finding of a moderately severe 
foot injury and the veteran's current foot disability is more 
nearly approximated as a moderate foot injury as it does not 
disable him in working or other than the ability to walk long 
distances.  Additionally, a higher rating under DC 5276 is 
also not warranted.  Under that DC, a higher rating is 
warranted for bilateral flat foot that is described as severe 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, and an indication of 
swelling on use with characteristic callosities.  However, 
here the evidence does not indicate objective evidence of any 
deformity and no callosities noted on examination.  As such, 
a rating in excess of 10 percent is not warranted.

Neurocardiogenic syncope

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.104 DC 7020.  Under this DC, the next higher 
rating, 30 percent, is warranted where the veteran has 
displayed cardiomyopathy productive of a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or where evidence of 
cardiac hypertrophy or dilation is seen on electrocardiogram, 
echocardiogram, or x-ray.

At the February 2003 VA examination, the veteran complained 
of periods of shortness of breath, dizziness, and fatigue 
upon exertion.  Upon physical examination, the veteran's 
heart was noted to be mildly enlarged and the examiner 
diagnosed him as having neurocardiogenic syncope and possible 
cardiomyopathy.

At the May 2007 VA examination, the examiner specifically 
stated that the veteran's symptoms associated with his 
neurocardiogenic syncope included "lightheadedness and 
feeling as if there is a tunnel vision when the veteran's 
heart rate increases and also actual syncope would be a 
symptoms related to this disorder.  However, the veteran 
reports he has not had any episodes of syncope in the last 
two years.  He also reported to the examiner that he has not 
had any of the presyncopal episodes and he has not had these 
because he stated that he tried not to do anything to cause 
his heart rate to increase."  The examiner diagnosed the 
veteran as having cardiogenic syncope.

As the veteran does not have any of the symptoms of dypsnea, 
fatigue, angina, dizziness, or syncope and does not take 
regular medication as a result of this disorder, there is no 
need for METs testing as the veteran does not even appear to 
have the required symptoms for even the 10 percent rating, 
nonetheless the 30 percent rating.  The veteran's symptoms of 
his neurocardiogenic syncope do not include actual syncope or 
presyncopal episodes and are solely what is described as 
lightheadedness and tunnel vision.  These symptoms do not 
more nearly approximate either the 10 percent rating that the 
veteran currently received nor the higher 30 percent 
disability rating to which he is claiming entitlement.

Conclusion

The Board has considered the veteran's statements regarding 
his service-connected disabilities on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In making its determinations, the Board has focused 
on the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
and the veteran's subjective complaints of an increased 
disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disabilities have necessitated frequent 
periods of hospitalization.  While it can be argued that the 
veteran's disabilities have interfered with his 
employability, the evidence of record simply does not support 
a conclusion that any such impairment is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for the assignment of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for epilepsy is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the lumbar spine is denied.

A compensable rating for bilateral pes planus with residuals 
of stress fractures is denied.

A rating in excess of 10 percent for neurocardiogenic 
syndrome is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


